Title: Abigail Adams Smith to Elizabeth Cranch Norton, 7 February 1791
From: Smith, Abigail Adams
To: Norton, Elizabeth Cranch


New York Febuary 7th 1791
I received your kind Letter of 16th of January by Mr Jackson and feel myself particularly obliged my Dear Cousin for your attention at this time the absence of my Husband—leaves a blank in my mind which may be alleviated in some degree by the Kind attentions of my friends; but which nothing can fill up— my Chrildren are yet so small as not to afford me much society;— in their smiles;—and Lively prattle I find an amusement;— in Mr Smiths family I have kind and attentive friends disposed to Contribute all in their power to my Happiness; we Live in the most perfect Harmony reciprocal attentions strengthenths the bond of friendship His Mamma—is a very fine Woman. possessed of a strong mind and an amiable Heart, attached to her Chrildren—to a very great degree—ever sollicitous for their wellfare and Happiness— it is no small degree of Concern to us that She does not enjoy her Health— She is greatly afflicted with a Severe pain in her Arm—which She apprehends to be the rheumatism—but which I fear will prove of a more serious nature— I am apprehensive of a paralytic dissorder— his Sisters are all fine and amiable Women— Bellinda has Married this Winter a young Gentleman Whose name is Clarkson—an amiable young Man— with whom I beleive she will be very happy— they spend the Winter with me—as also Miss Peggy the Eldest Sister who [is a] charming sprightly Companion— the Eldest Brother has taken Colln Smiths place in the Office—of Marshall—and he also is of the family—so that I am not alone,— I nevertheless frequently wish that I could enjoy the society of your family—and a few of my friends—for whom I feel an attachment that is not to be abated by distance or time—the removeall of my Mamma and her family from this place is to me an irreparable Loss, of an invaluable blessing—and an event which no Length of time can reconcile me to the dispersed State of my own family is a scource of anxiety and unhappiness—to me— to look for friendship—without the Circle of ones own family and Connections whose interest as well as pleasure it is to Contribute to each others Happiness—is to expect a very great improbability if not an impossibility— if we are not disposed to contribute to each others advancement in Life—we cannot reasonably expect to interest other People in our behalf— it is a most excellent Motto—United we stand, divided we fall,—

I was I assure you my friend much gratified to hear of your prosperity and Wellfare— it would afford me much pleasure to bring our Chrildren acquainted with each other— you would be surprized to see your friend surrounded by three great Boys— I can scarce realize the idea myself I assure you— as far as one can Judge at so early a period they promise to possess amiable dispositions—and the youngest Master Thomas Hollis is not I assure you the least of a favourite altho he was considered as an usurper— I had anticipated the pleasure of having a Daughter— he has Carrot Colourd Hair—and consequently a fair Complexion—but every person who sees him observes a great resemblance to my family— I am happy to hear that our friend Anna is happily settled— I agree with you that She is the greatest female enthusiast I ever knew—and I beleive she stands a greater Chance for Happiness—provided the fervor—of friendship can always be kept alive— the object may perhaps change & the principle be still supported— I suppose she will think that her Chrildren should she have any—are of a superior order of beings—
with you my friend I join most sincerely in wishing that the absence of my best friend may not be of a Long Continueance—and I have no expectation of its being prolonged Later than May at fartherst but if it should;—you may bid adieu to your Cousin—for I am determined to follow him— the motives which have induced him to undertake this voyage—were the most Laudable;— you may have heard that he is gone upon Public Business—but it is not true should he succed equal to his expectations in his Business—I shall not regret having made this sacrifise—
I regreted much that I did not know of Mrs Cranch and Miss Palmers being in town when they went on to West Point I should most certainly have seen them— it was not untill a Month after their departure that Mr Greanleaf called and delivered their Letters— I fear that they must have thought me unfriendly and inattentive—
be so good as to present my regards to all my friends my Love to your Mamma and Sister and my respects to Mr Norton
beleive me my Dear Cousin sincerely / your friend
A Smith—
